Citation Nr: 1038955	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  05-14 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating for a right knee disability, 
currently rated 20 percent disabling based upon instability, and 
20 percent disabling based upon traumatic arthritis with 
limitation of extension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
of entitlement to a disability rating in excess of 20 percent for 
right knee instability and in excess of 20 percent disability for 
traumatic arthritis of the right knee with limitation of 
extension.  In September 2008, the Board remanded the claim for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

On VA examination in October 2009, the Veteran reported that he 
had last worked in February 2006 and was now receiving disability 
benefits from the Social Security Administration for 
"everything, including heart, back, legs, etc."  

To date, the records and decision associated with his claim for 
such benefits have not been associated with the claims file.  
Because the Veteran may have been awarded Social Security 
disability benefits at least in part as a result of his service-
connected right knee disability, the Board concludes that the 
Social Security records are relevant and that an attempt to 
obtain them must therefore be made.  
Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Lastly, VA is required to afford the Veteran a contemporaneous 
examination to assess the current nature, extent and severity of 
his right knee disability.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Given the delay involved in securing the Social Security 
records, the Board concludes that after such records have been 
obtained, the Veteran should be scheduled for an additional 
examination of his right knee.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file the Veteran's Social Security 
Administration records.

2.  After associating with the claims 
folder the outstanding Social Security 
records, schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent and severity of his 
right knee disability.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated tests, 
including range of motion studies, should 
be performed.  The examiner should express 
the findings of range of motion studies 
for both flexion and extension in degrees 
and in relation to normal range of motion, 
and should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the affected 
joint.  The examiner should set forth a 
complete rationale for all conclusions in 
a legible report.

3.  Then, readjudicate the claim.  If any 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


